Citation Nr: 0016145	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  98-12 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating greater than 50 
percent for major depression disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to June 1966 
and from July 1985 to April 1997, with service in the Army 
National Guard from May 1977 to October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(MROC) in Wichita, Kansas.

The veteran submitted a copy of a State of Kansas Social and 
Rehabilitative Services (SRS) Medical Statement, dated in 
October 1997, in May 2000.  The veteran's representative 
submitted a written waiver of jurisdiction by the agency of 
original jurisdiction in May 2000.  Accordingly, the evidence 
will be considered along with the other evidence of record.  
38 C.F.R. § 20.1304(c) (1999).


REMAND


When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).

As a preliminary matter, the Board finds that the veteran's 
claims for a higher rating for his major depression and 
entitlement to TDIU are plausible and, thus, well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); see 
also Fenderson v. West, 12 Vet. App. 119 (1999) (Possibility 
of staged disability ratings for an initial claim).

The veteran's latest period of active duty was from July 1985 
to April 1997.  He was hospitalized twice for depression in 
1996 prior to his April 1997 discharge.  However, he was not 
given a medical discharge.

Subsequent to service he submitted his claim for entitlement 
to service connection for depression in April 1997.  He was 
afforded a VA examination in July 1997 and was diagnosed with 
severe recurrent major depression.  He was then granted 
service connection for major depression and assigned a 30 
percent rating in September 1997.

Since that time the veteran has spent a significant amount of 
time involved in the Day Hospital program at the Wichita, 
Kansas, VA medical center (VAMC).  He has been in continuous 
outpatient treatment almost since his discharge from service.  
The veteran was also hospitalized from June to September 1999 
for an exacerbation of his symptoms.  His disability rating 
was increased to 50 percent in September 1999.

Overall, the veteran has numerous medical records detailing 
his treatment and progress; however, he has not had either an 
evaluation or VA examination to specifically assess the 
current level of his disability or how it impacts his ability 
to work since July 1997.  

In order to fairly assess the veteran's current level of 
disability and to assess his ability to obtain, and maintain, 
substantially gainful employment, the case must be remanded 
for further development.  Therefore, the veteran's case is 
REMANDED for the following actions:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who may possess additional 
records pertinent to his claims.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified, which have not been 
previously secured.  Any records received 
should be associated with the claims 
folder.

2.  Following receipt of the records 
requested above, the veteran should be 
afforded a VA psychiatric examination to 
assess the current status of his major 
depression.  The RO must provide the 
examiner with the veteran's claims file, 
and a copy of this REMAND for review.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  
Following a thorough evaluation, an 
opinion must be offered regarding the 
degree of industrial impairment caused by 
the veteran's major depression.  The 
examiner should attempt to quantify the 
degree of impairment in terms of the 
criteria at 38 C.F.R. 4.130, Diagnostic 
Code 9434 (1999).  Finally, an opinion 
must be offered as to the veteran's 
ability to obtain and maintain 
substantially gainful employment. The 
report must be typed and a complete 
rationale for each opinion expressed must 
be provided.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues on appeal.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


